Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US 9,372,956).

4.	With respect to claim 1, Fan teaches a method (for manufacturing) a plurality of integrated circuit dies, the method comprising:
	with test equipment (inherent that a test equipment is used to detect the defects), testing the plurality of integrated circuit dies to identify defects (see abstract, defect map), defects on the plurality of integrated circuit dies (212);
	in response to identifying the defects on the plurality of integrated circuit dies, creating defect maps for the plurality of integrated circuit dies (see abstract, defect map); and


5.	With respect to claim 2, Fan teaches the defect maps include information about the location of the defects on the plurality of integrated circuit dies.

6.	With respect to claim 3, Fan teaches the defect maps include information about the type of the defects on the plurality of integrated circuit dies (see column 1, lines 55-60).

7.	With respect to claim 5, Fan teaches combining the defect maps to obtain an aggregate defect map (all defects are aggregated into a defect map) .

8.	With respect to claim 6, Fan teaches, with integrated circuit design tools (this is inherent in the apparatus that design tool is used to program the apparatus), receiving the aggregate defect map and creating first keep-out zones for the plurality of integrated circuit dies (this is inherent in that the apparatus does not use the defect areas).

9.	With respect to claim 7, Fan teaches, with the integrated circuit design tools, creating second keep-out zones larger than the first keep- out zones, wherein the second keep-out zones cover defects associated with at least two different integrated 
.
10.	With respect to claim 11, Fan teaches a method for operating integrated circuit design tools, the method comprising:
	receiving an aggregate defect map (see abstract, defect map) that includes information from defect maps associated with a plurality of integrated circuit dies;
	using the aggregate defect map to create keep-out zones for the plurality of integrated circuit dies (see abstract, using bitstream to avoid areas);
	running experiments (plurality of bitstreams) on the plurality of integrated circuit dies while respecting the keep-out zones; and
	grouping the plurality of integrated circuits into different bins based on results from the experiments (see column 1, lines 30-62, binned after testing, it is decided whether the IC is usable or not).

11.	With respect to claim 15, Fan teaches running the experiments on the plurality of integrated circuit dies comprises:
	running the experiments to generate corresponding design metrics; and
	computing composite scores for the plurality of integrated circuit dies using the generated design metrics, wherein grouping the plurality of integrated circuits into the different bins comprises sorting the plurality of integrated circuits according to their respective composite scores and clustering together integrated circuit dies with similar 

16.	With respect to claim 16, Fan teaches a method for using integrated circuit design tools (design tools are inherent with the apparatus) to implement an integrated circuit, the method comprising:
	compiling a source code (bitstreams) to generate a corresponding hardware description; and
	generating a circuit layout for the integrated circuit based on the hardware description while automatically avoiding predetermined keep-out zones on the integrated circuit, wherein the integrated circuit includes at least some irreparable defects within the predetermined keep-out zones (see abstract, bitstreams are used to avoid defect areas).

17.	With respect to claim 17, Fan teaches generating the circuit layout for the integrated circuit comprises:
	performing place and route operations without using any logic resources within the predetermined keep-out zones (see abstract avoiding defect areas).

18.	With respect to claim 18, Fan teaches the predetermined keep-out zones systematically block off a subset of logic regions on the integrated circuit based on yield statistics (logic in defect areas are not used with different bitstreams).



20.	With respect to claim 20, Fan teaches the predetermined keep-out zones systematically block off only a portion of logic resources in a subset of logic regions on the integrated circuit based on yield statistics. . (logic in defect areas are not used with different bitstreams).

Claim Rejections - 35 USC § 103

21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


22.	Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 9,372,956) in view of Luu et al. (US 7,229,845).

23.	With respect to claims 4 and 12, Fan does not specifically disclose the defect maps include information about one or more conditions causing the defects on the 

Allowable Subject Matter

24.	Claims 8-10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

25.	The following is an examiner’s statement of reasons for allowance: 

With respect to claim 8, the prior art does not teach performing experiments on the plurality of integrated circuit dies while respecting the second keep-out zones to compute corresponding design metrics, wherein the experiments are designed to increase the number of defective integrated circuit dies to be shipped while reducing the number of different tiers and reducing the number of unique keep-out zones in each of the different tiers.

With respect to claim 13, the prior art does not teach running the experiments on the plurality of integrated circuit dies comprises implementing a training circuit design on the plurality of integrated circuit dies without using logic resources in the keep-out zones, and wherein the experiments are designed to increase the number of defective 

With respect to claim 14, the prior art does not teach the keep-out zones associated with a given integrated circuit die in the plurality of integrated circuit dies cover defects from at least two different integrated circuit dies in the plurality of integrated circuit dies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art

a.	Hsieh et al. (US 2014/0157213) teaches detection of defects.
b.	Rajski et al. (US 2006/0053357) teaches mapping of defects.

Conclusion

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DON P LE/Primary Examiner, Art Unit 2844